DETAILED ACTION
Applicant's arguments filed on 08/19/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first drive stage including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal directly connected to the switch node and a fourth current terminal directly connected to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal directly connected to the second current terminal and the switch set, the fourth transistor having a fourth current terminal, a seventh current terminal directly connected to the switch node and an eighth current terminal coupled to the second current terminal and the switch set; and a controller coupled to the second drive stage, wherein the controller comprises: a supply voltage detector circuit; a level shifter coupled to an output of the supply voltage detector circuit; and a selection circuit coupled between the level shifter and the second drive stage. ”
“…a first drive stage including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal directly connected to the switch node and a fourth current terminal directly connected to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal and the switch set, the fourth transistor having a fourth current terminal, a seventh current terminal directly connected to the switch node and an eighth current terminal directly connected to the second current terminal and the switch set; and a controller coupled to the first drive stage and the second drive stage, wherein the controller is configured to select between a first drive mode and a second drive mode, where the first drive mode enables either the first drive stage or the second drive stage to provide a drive signal to the switch set, and wherein the second drive mode enables both of the first drive stage and the second drive stage to provide the drive signal to the switch set.”
Claim 23; prior art of record fails to disclose either by itself or in combination:  “…an input supply voltage detector having an input adapted to be coupled to an input voltage supply, the input supply voltage detector having an output; a selector circuit having an input, an output, a first logic gate and a second logic gate, the input of the selector circuit coupled to the output of the input supply voltage detector, the output of the selector circuit coupled to an output of the first and second logic gates, and the first logic gate and the second logic gate each having an input coupled to a drive signal; a first drive stage including: a first transistor having a first control terminal, a first current terminal and a second current terminal, the first control terminal coupled to the drive signal and the second current terminal coupled to the switch set; and a second transistor having a second control terminal, a third current terminal and a fourth current terminal, the second control terminal coupled to the drive signal, the third current terminal coupled to the second current terminal and the fourth current terminal coupled to the switch set; and a second drive stage including: a third transistor having a third control terminal, a fifth current terminal and a sixth current terminal, the third control terminal coupled to the output of the first logic gate, the sixth current terminal directly connected to the second current terminal and the switch set; and a fourth transistor having a fourth control terminal, a seventh current terminal and an eighth current terminal, the fourth control terminal coupled to the output of the second logic gate, the eighth current terminal coupled to the switch set and the seventh current terminal directly connected to the sixth current terminal, the second current terminal and the switch set.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838